Title: To James Madison from Benjamin Rush, 21 June 1808
From: Rush, Benjamin
To: Madison, James



Dear Sir,
Philadelphia June 21st: 1808

Agreeably to your request, I have written to General Armstrong in favor of my friend Dr. Clark.  I enclose my letter to you, to be forwarded to him by the first Conveyance that offers to France.
I cannot conclude my letter without expressing my sympathy with you in the arduous labors to which the present State of our Country has exposed You, nor can I refrain from communicating to you the great Satisfaction which your late correspondence upon public Subjects, has given to all the candid & upright friends of the claims of the United States.  From Dear Sir your sincere and affectionate old friend

Benjn: Rush

